Citation Nr: 0739464	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-29 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision in which 
the RO denied the veteran's claim for nonservice-connected 
pension benefits.  In May 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2005, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in September 2005.  In October 2005, the RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claim.

The Board notes that, in his substantive appeal, the veteran 
requested a Board video conference hearing before a Veterans 
Law Judge (VLJ).  Subsequently, the veteran, through his 
representative, agreed to a hearing before a VLJ at the RO 
(Travel Board hearing).  Although notified of the scheduled 
June 2006 Board hearing via an April 2006 letter, the veteran 
failed to appear for the hearing, and no further 
communication has been received from him or his 
representative regarding the hearing request or his failure 
to appear.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The claims file reflects that further RO action on the claim 
on appeal is warranted.

The Board notes that, on two occasions in May 2006-after the 
RO had certified the veteran's appeal to the Board-the 
veteran submitted additional evidence consisting of treatment 
records from the state's Veterans Home and Hospital in Rocky 
Hill, Connecticut dated from July 2002 to August 2006.  While 
some of the records are duplicates of records considered in 
the RO's October 2005 SSOC, all the medical records from 
September 2005 to August 2006 have not been reviewed by the 
RO.  This evidence must be considered by the agency of 
original jurisdiction for review and preparation of an SSOC 
unless this procedural right is waived.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  The 
veteran has not waived his right to preliminary review of the 
evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2007).  As 
such, the RO must consider the additional evidence received, 
in the first instance, in adjudicating the appellant's claim.

Prior to readjudication of the claim, on remand, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for a non-
service connected pension, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2007) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  The RO should request that the 
veteran furnish all pertinent evidence in his possession (of 
which he was not previously notified).  [Parenthetically, the 
Board notes that the RO provided information concerning the 
assignment of disability ratings and effective dates, 
consistent with the notice requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in the April 2006 letter 
which notified the veteran that his appeal was being 
certified to the Board.]  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence (to 
particularly include the additional 
evidence submitted by the veteran in May 
2006) and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



